DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21 and 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pyrmak et al. (US 2010/0097739) in view of Goodson et al. (US 2009/0002919).
Considering Claim 21, 25, and 26:  Pyrmak et al. teaches a charge storage medium (Abstract) comprising a semiconductor layer comprising a dielectric material comprising organometallic compound (¶0051) where the dielectric material is in the form of particles (¶0051).  Pyrmak et al. teaches forming several layers of the dielectric material comprising the organometallic compounds (¶0057).  This would lead to a capacitor with two layers of the claimed layers comprising organometallic particles disposed opposite each other, with a third dielectric layer between the two layers.
Pyrmak et al. teaches forming several layers of the dielectric material comprising the organometallic compounds (¶0057).  This would lead to a capacitor with two layers of the claimed layers comprising organometallic particles with a third dielectric layer between the two layers.  The 
Prymak et al. does not teach using a metal phthalocyanine as the organometallic. However, Goodson, III et al. teaches using a copper phthalocyanine as a dielectric material in a dielectric layer (¶0060). Goodson et al. teaches that the phthalocyanine molecule as forming stacked materials and are electrically interconnected (¶0060).  Goodsen et al. teaches the phthalocyanine molecules as being semiconductive (¶0067).  Goodsen et al. teaches the phthalocyanine as being crystalline (¶0036).  Prymak et al. and Goodson, III et al. are analogous art as they are concerned with the same field of endeavor, namely dielectric layers. It would have been obvious to a person having ordinary skill in the art at the time of invention to have substituted the copper phthalocyanine of Goodson, III et al. as the organometallic of Prymak et al., and the motivation to do so would have been, as Goodson, III et al. suggests, the copper phthalocyanine has a high intrinsic dielectric constant coupled with a small dielectric loss (¶0060).
Considering Claim 24:  Pyrmak et al. teaches the particles as being held together by an organic vehicle (¶0051-52).  The organic vehicle is then removed during a sintering process (¶0059-61).
Considering Claim 27:  Pyrmak et al. teaches forming several layers of the dielectric material comprising the organometallic compounds (¶0057).  This would lead to a capacitor with two layers of the claimed layers comprising organometallic particles with a third dielectric layer between the two layers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, and 24-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 8, 11, and 14 of U.S. Patent No. 9,767,960. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claim 21:  Claim 1 of Patent ‘960 teaches a material comprising a layer comprising organometallic particles comprising stacked organometallic molecules in a substantially continuous phase.  Claim 2 of Patent ‘960 teaches the organometallic particles as comprising a metal complexed with organic molecules having delocalized electrons.  Claim 3 of Patent ‘960 teaches the particles as being electrically connected.  Claim 11 of Patent ‘960 teaches two layers of material comprising an organometallic particles of a first and second type respectively.  Claims 14 of Patent ‘960 teaches two layers of organometallic material with an semi-conductive inner layer between the two layers.
Considering Claim 22:  The Office realizes that all of the claimed effects or physical properties are not positively stated by the reference(s).  However, the reference(s) teaches all of the claimed ingredients in the claimed configuration.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily 
Considering Claim 24:  Claim 4 of Patent ‘960 teaches the particles as being held together by an organic binder/vehicle.
Considering Claims 25 and 26:  Claims 7 and 8 of Patent ‘960 teach the claimed organometallic compounds.
Considering Claim 27:  Claim 11 of Patent ‘960 teaches two layers of material comprising an organometallic particles of a first and second type respectively.
Considering Claim 28:  Claims 15 of Patent ‘960 teaches the inner layer as being an organic resin doped with carbon.

Claims 29-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 12-15 of U.S. Patent No. 9,767,960. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Considering Claims 29, 32, and 33:  Claim 1 of Patent ‘960 teaches a material comprising a layer comprising organometallic particles comprising stacked organometallic molecules in a substantially continuous phase.  Claim 2 of Patent ‘960 teaches the organometallic particles as comprising a metal complexed with organic molecules having delocalized electrons.  Claim 3 of Patent ‘960 teaches the particles as being electrically connected.  Claim 12 of Patent ‘960 teaches the material as being disposed between two electrodes.  Claim 11 of Patent ‘960 teaches two layers of material comprising an organometallic particles of a first and second type respectively.  Claims 14 and 15 of Patent ‘960 teaches two layers of organometallic material with a semi-conductive inner layer between the two layers, where the semiconductor layer is made of the claimed material.
Considering Claims 30 and 31:  Claim 13 of Patent ‘960 teaches the claimed electrode materials.

Response to Arguments
Applicant's arguments filed August 24, 2021 have been fully considered but they are not persuasive, because:
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
B)  The applicant’s argument that Pyrmak et al. does not teach the claimed organic components after firing are not persuasive with regard to the claims directed towards a charge storage medium.  Pyrmak et al. teaches a green chip that contains the claimed layers prior to firing (¶0050).  The green chips reads on the claimed charge storage medium.  The applicant’s argument is persuasive with regard to the charge storage device claims, as the electrodes are not applied until after the firing step in Pyrmak et al.  The rejection of claims 29-33 has been withdrawn.
C)  The applicant’s argument that Goodson et al. does not teach stacked particles is not persuasive.  Goodson, III et al. teaches using a copper phthalocyanine as a dielectric material in a dielectric layer (¶0060). Goodson et al. teaches that the phthalocyanine molecule as forming stacked materials and are electrically interconnected (¶0060).  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 






/LIAM J HEINCER/Primary Examiner, Art Unit 1767